Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 25 October 1807
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson,Adams, John Quincy



Dear Children
Quincy october 25th. 1807

I address you jointly and congratulate you upon the fine weather we have had since you commenced your journey I hope e’er this day, you have reached washington in safety, with your dear little Boy; for whose Safety, I was not a little anxious through so long and fatigueing a journey. We had the pleasure to receive a Letter from you, informing us of your arrival at New york—
The week after you left us your Father and I undertook a visit to Atkinson to carry George—it really appeard as formidable as a journey to Philadelphia used to, when we were accustomed to make it Annually. we found our Friends all well, and desirious of making master George happy. it was vacancy and mr & mrs Vose were gone a journey. there are two lads from Baltimore one of them near George’s age with whom he will be very companionable, and what you will consider more fortunate, there is a very geenteel young French Gentleman of about 17 who attends mr vose to learn the english Language: who was quite pleasd, to find George Speaking French. I requested that he would Speak always French to George: by which means I hope he will not lose what he has already acquired—I could not but admire to see how readily George enterd into all the rules, & regulations, of the Family, appeard quite at home, and attachd himself to mr Peabody as if he had always lived with him. when we left him, he did not express any desire to return, only desired that I would write to you that he determined to be very good, one of the best Boys in School.
John I sent to his Aunt Cranch’s he goes to school everyday, but is not quite so well weaned from Grandmamma as George. to day being Sunday I brought him home to dine but he could not consent to go to meeting, without I would promise to take him home with me to night; so here he lies upon the cushing in my chamber eating an apple very happy. when he does not See me he is quite content—I told him I was writing to you, and he desires I should Say that he is a very good Boy.—
our Family are all getting over their great colds. News we have not any, to communicate, but are waiting to hear what the great counsels will do & say when they assemble. Let us hear frequently From you—and remember me affectionatly to your Mother and other connextions—
your affectionate / Mother
Abigail Adams